AFFiRM Opinion Filed; September 17, 2012.




                                                                     in The
                                           tøiirt øf Appath
                                     ift1 Oistrirt uf ixai at Eia1ta
                                                          No. 05-11-00631-CR


                                              EDUARDO ARTEAGA, Appellant



                                             THE STATE OF TEXAS, Appellee


                                   On Appeal from the County Court at Law No. 4
                                               Collin County, Texas
                                       Trial Court Cause No. 004-83120-09

                                            MEMORANDUM OPENION
                                       Before Justices Moseley, Fillmore, and Myers
                                               Opinion By Justice Fillmore

           Eduardo Arteaga was convicted of driving while intoxicated, Punishment was assessed at

sixty days’ confinement in jail, probated for eighteen months, and a $500 fine. Appellant, who is

not indigent and who is representing himself did not file a brief.
                                                            1 Absent briefs, no issues are before

us. Fin ding no fundamental error, we affirm the trial



                                                                                ROBERT M. FILLMORE
                                                                                JUSTICE
Do Not Publish
TEX. R. App. P.47
11063 IF.U05


    I
     On August 14. 2012, we ordered appellant to file his brief within fifteen days. We warned that failure to do   SC)   would result in the appeal being
submitted sithout hrief See ft x R At P P 38 S(b) I ott State 874 5 W 2d 687 (Tex Cnm App 1994)
                               Qtmtrt nf pi.ua1s
                       3iftI! Htrict øf cxzis at 1a11as
                                       JUDGMENT
E1)UAR1)O ARTEAGA, Appellant                      Appeal from the County Court at Law No. 4
                                                  of Collin County, Texas. (Tr.Ct.No. 004-
No. 05-11-00631 -CR         V.                    83 120-09).
                                                  Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                      Justices Moseley and Myers participating.

       Based on the Court’s opinion of this date, we AFFIRM the trial court’s judgment,



Judgment entered September 17, 2012.




                                                  ROBERT M. FILLMORE
                                                  JUSTICE